     Case 3:20-cv-01336-DMS-MSB Document 19 Filed 10/02/20 PageID.218 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    JASON KOONTZ,                                      Case No.: 20cv1336-DMS (MSB)
12                                      Plaintiff,       ORDER GRANTING JOINT MOTION FOR
                                                         PROTECTIVE ORDER WITH
13    v.                                                 MODIFICATIONS [ECF NO. 18]
14    FORD MOTOR COMPANY, et al.,
15                                  Defendants.
16
17         On September 29, 2020, the parties filed a “Joint Stipulation Re: Protective
18   Order,” which the Court construes as a joint motion asking the Court to enter their
19   Protective Order. (See No. 18.) The Court has considered the Stipulated Protective
20   Order and, for good cause shown, GRANTS the joint motion with the following
21
     modification(s):
22
           1.    The Court inserts Paragraph 12a as follows: “No document may be filed
23
     under seal, except pursuant to a court order that authorizes the sealing of the particular
24
     document, or portion of the document. A sealing order may issue only upon a showing
25
     that the information is privileged or protectable under the law. The request must be
26
     narrowly tailored to seek sealing only of the confidential or privileged material.
27
28

                                                     1
                                                                               20cv1336-DMS (MSB)
     Case 3:20-cv-01336-DMS-MSB Document 19 Filed 10/02/20 PageID.219 Page 2 of 2



1          To file a document under seal, the parties must comply with the procedures

2    explained in Section 2.j of the Electronic Case Filing Administrative Policies and
3    Procedures Manual for the United States District Court for the Southern District of
4    California and Civil Local Rule 79.2. In addition, a party must file a redacted version of
5    any document that it seeks to file under seal. The document must be titled to show that
6    it corresponds to an item filed under seal, e.g., ‘Redacted Copy of Sealed Declaration of
7    John Smith in Support of Motion for Summary Judgment.’ The party should file the
8    redacted document(s) simultaneously with a joint motion or ex parte application
9
     requesting that the confidential portions of the document(s) be filed under seal and
10
     setting forth good cause for the request.”
11
           2.     The Court deletes the second sentence of Paragraph 19 and replaces it will
12
     the following: “This Court will retain jurisdiction over any and all disputes arising under
13
     this Protective Order for a period of one (1) year after the conclusion of the case.”
14
           IT IS SO ORDERED.
15
16   Dated: October 2, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 20cv1336-DMS (MSB)
